                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF LOUISIANA
––––––––––––––––––––––––––––––––––––––––– x
ANNE WHITE HAT, RAMON MEJÍA, KAREN
SAVAGE, SHARON LAVIGNE, HARRY
JOSEPH, KATHERINE AASLESTAD, PETER
AASLESTAD, THEDA LARSON WRIGHT,
ALBERTA LARSON STEVENS, JUDITH
LARSON HERNANDEZ, RISE ST. JAMES, 350       Civil Action No. 19-cv-322-JWD-EWD
NEW ORLEANS, and LOUISIANA BUCKET
BRIGADE
                        Plaintiffs,         Judge John W. deGravelles

v.
                                                                    Magistrate Judge Erin Wilder-Doomes
JEFF LANDRY, in his official capacity as
Attorney General of Louisiana; BO DUHÉ, in
his official capacity as District Attorney of the
16th Judicial District Attorney’s Office;
RONALD J. THERIOT, in his official
capacity as Sheriff of St. Martin Parish,,

                        Defendant.
––––––––––––––––––––––––––––––––––––––––– x

                      PLAINTIFFS’ MEMORANDUM OF LAW
    IN OPPOSITION TO DEFENDANT RONALD J. THERIOT’S MOTION TO DISMISS

                                     Standing and Younger Abstention

         Plaintiffs submit this Memorandum of Law in opposition to Defendant Ronald J.

Theriot’s motion to dismiss for lack of standing and on the basis of the Younger abstention

doctrine.1 Dkt. 31-1 at 3-9. Defendant Duhé also moves to dismiss on these grounds. Dkt. 32-1 at

11-16. Defendant Landry moves to dismiss on standing but not Younger. Dkt. 30-1 at 10-12.


1
          For the convenience of the Court and parties, Plaintiffs offered on October 1, 2019, to seek leave to submit
a combined memorandum of no more than 30 pages as opposed to three separate responses of no more than 10
pages each as provided in Local Rule 7(g). Defendant Landry’s office indicated they would oppose such a motion.
Plaintiffs’ have thus organized their responses as follows: 1) Plaintiff’s address the sovereign immunity and venue
arguments of defendants in the response to Defendant Landry’s motion to dismiss; 2) Plaintiffs address the standing
and Younger arguments raised by all Defendants in this brief.; 3) Plaintiffs address the 12(b)(6) motions asserted by
Defendants Duhé and Landry in the response to Duhé’s Motion to Dismiss. To avoid duplication, Plaintiffs
respectfully refer the Court to the Factual Background in their Opposition to Defendant Landry’s Motion to Dismiss
for a general, and brief, recitation of facts, some of which are repeated herein where relevant.

                                                          1
Plaintiffs therefore respond to all of their arguments herein. As shown below, all Plaintiffs have

standing to challenge La. R.S. 14:61 and there are no state court criminal proceedings that would

bar adjudication of these claims under Younger.

                                     LAW AND ARGUMENT

    I. Each of the Plaintiffs Has Standing to Challenge the Critical Infrastructure Law.

        Plaintiffs present a facial and as-applied challenge to La. R.S. 14:61, as amended, that it

violates the Due Process clause and First Amendment because it is vague and overbroad, violates

the rights to speech, of the press, and assembly, and targets a particular viewpoint for harsher

punishment. To satisfy the constitutional requirement of standing, Plaintiffs must demonstrate

that (1) they have suffered an “injury in fact,” (2) that the injury is “fairly traceable to the

challenged action of the defendant,” and (3) “that the injury will be redressed by a favorable

decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).

        A plaintiff satisfies this requirement when they are arrested under the challenged statute,

even if prosecution has been disavowed. Seals v. McBee, 898 F.3d 587, 592-3 (2018). Those

Plaintiffs who have not yet been arrested “need not first expose [themselves] to actual arrest or

prosecution” if “they have alleged an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by a statute, and there exists a credible

threat of prosecution thereunder.” Babbit v. United Farmworkers Nat. Union, 442 U.S. 289, 298-

301 (1979). The challenged statute need only “arguably” proscribe plaintiff’s intended conduct.

281 Care Comm. v. Arneson, 638 F.3d 621, 630 (8th Cir. 2011); Lopez v. Candaele, 630 F.3d

775, 788 (9th Cir. 2010); Majors v. Abell, 317 F.3d 719, 721 (7th Cir. 2003). And “the

improbability of successful prosecution” is irrelevant, as “[t]he chilling effect upon the exercise

of First Amendment rights may derive from the fact of the prosecution, unaffected by the



                                                   2
prospects of its success or failure.” Dombrowski v. Pfister, 380 U.S. 479, 487 (1965). This is

particularly so in a vagueness challenge, where plaintiffs cannot know if their conduct is

proscribed, and if “the provision were truly vague, [plaintiffs] should not be expected to pursue

their collective activities at their peril.” Babbitt, 442 U.S. at 303. Such a plaintiff “suffers from

an ‘ongoing injury resulting from the statute's chilling effect on [their] desire to exercise [their]

First Amendment rights.’” Ward v. Utah, 321 F.3d 1263, 1267 (10th Cir. 2003).

       Plaintiffs White Hat, Mejía, and Savage (“Arrestee Plaintiffs”) were arrested under the

Statute, are still “legally subject to prosecution,” and have standing to challenge it, even if

prosecution is disavowed. Seals v. McBee, 898 F.3d at 592. Indeed, Defendants Landry and Duhé

concede these Plaintiffs have standing. Dkt. 30-1 at 10 (Landry) (“all Plaintiffs other than

Arrestee Plaintiffs should be dismissed”); dkt. 32-1 (Duhé) (challenging standing of all other

plaintiffs and moving to dismiss “Arrestee Plaintiffs” on Younger abstention grounds).

       In August and September of 2018, White Hat, Mejía, and Savage were arrested by

Defendant Theriot’s deputies for unauthorized entry of a critical infrastructure on property co-

owned by five of the Landowner Plaintiffs while expressing opposition to pipelines (White Hat

and Mejía) and reporting on the events (Savage) two weeks after they allegedly violated the

statute. Dkt. 1, ¶¶ 65-75, 85-96. Although the pipeline company was itself trespassing on that

property, and there was no legally cognizable right-of-way or critical infrastructure there, the

company was in contact with law enforcement requesting Plaintiffs’ removal from the property

which led to these arrests. Dkt. 1 at ¶¶ 69-75, 81-84; Dkt. 30-7 (Final Judgment of 16th Judicial

District Court finding company committed trespass); dkt. 30-15 (Authorization for Removal of

Trespassers). White Hat, Mejía, and Savage, may still be subject to prosecution as the 38 acres,

or some portion of it, has been deemed by law enforcement officials, including Defendants, to fit



                                                   3
the vague and overbroad definition of critical infrastructure in the Statute, La. R.S. 16:41(A)(3),

(B)(1) and (B)(3), and the Statute is unclear as to who can revoke permission from those who

have lawfully entered. La. R.S. 16:41(A)(3). See also, Dkt. 1, ¶¶ 56-64. The four-year statute of

limitations has not run. La.C.Cr.P. Art. 572(A)(2). By virtue of their arrests, and the fact that

they are still legally subject to prosecution, those Plaintiffs have standing.

       Through their arrests, the Plaintiffs’ rights under the First Amendment have been

violated. Additionally, Plaintiff Savage, a journalist, was arrested while covering the events on

that property, allegedly in violation of the Statute, and her right to freedom of press was

abridged. See, e.g., Marsh v. State of Ala., 326 U.S. 501, 504 (1946) (individual’s right to

freedom of press violated where she was arrested and charged under statute making it a crime to

“enter or remain on the premises of another after having been warned not to do so” while

distributing religious flyers on a sidewalk in company town). Even if the statute was

constitutionally applied to these Plaintiffs – which it was not – they can still bring a facial

challenge based on the First Amendment impacts it has on parties not before the court.

Dombrowski, 380 U.S. at 486-7. This “exception to the usual rules governing standing” reflects

“the transcendent value to all society” of free expression, and the “danger of tolerating, in the

area of First Amendment freedoms, the existence of a penal statute susceptible of sweeping and

improper application.” Id.

       Plaintiffs Lavigne, Joseph, RISE St. James, 350 New Orleans, and Louisiana Bucket

Brigade clearly have standing because they assert that they are interested “in engaging in a

course of conduct arguably affected with a constitutional interest” but for which they may be

penalized. Babbit, 442 U.S. at 298, 303. Those Plaintiffs have “previously engaged in” marches,

protests, press conferences, filming on location, and other advocacy in areas where there are



                                                  4
pipelines, and have alleged that they “will in the future engage in” such assembly. Babbit, 442

U.S. at 303; Dkt. 1, ¶¶ 22, 26-29, 97-100, 102, 106. The Statute empowers “authorized persons”

to arbitrarily decide to proscribe otherwise lawful presence “upon or in the premises of” a

pipeline – this could be a public park, sidewalk, or waterway. La. R.S. 14:61(A)(3). Theriot’s

deputies have already used that power in an arbitrary and discriminatory manner. Dkt. 1, ¶¶ 65-

79, 82-84. Because the law is vague and overbroad, Plaintiffs have no way of knowing for sure,

but have a “palpable basis for believing” that they will also be proscribed from lawfully

assembling to express opposition to, or report on, pipeline projects on public sidewalks, parks,

waterways, or private property that are “upon or in the premises of” pipelines.2 Babbitt, 442 U.S.

at 304. See also, Holder v. Humanitarian Law Project, 561 U.S. 1, 16 (2010) (considering

enforcement of challenged statute against others as a factor to determine whether there is a

credible threat of prosecution).

         Landowner Plaintiffs Larson Wright, Larson Stevens, Larson Hernandez, and the

Aaslestads are also injured because there is a credible threat that the statute will be applied

against them or their guests on their own 38 acres of property -- because it already has been. Dkt.

1 at ¶¶ 65-84. The power given by the Statute to “authorized persons” who can proscribe

assembly “upon on in the premises of” a pipeline has been used several times on those 38 acres

against individuals who had these co-owners’ permission to be on that property – again when the

“pipeline” was not there legally and the trespassing company was deemed an “authorized

person.” Id.. and ¶86.3 The Bayou Bridge Pipeline now has a right of way on that property,


2
          Defendant Landry argues that “no Plaintiff alleges an intent to protest on private property,” Dkt. 30-1 at 9,
but does not explain why this is relevant: the Statute is not by any of its terms limited to private property, and in fact
has been used to arrest people on public, navigable waters. See Dkt. 1 at ¶76.
3
          While other co-owners of that property could have refused permission for Landowners’ guests to be present,
“express, legal, or implied authority to be in the movable or on the immovable property” is an affirmative defense
under the criminal trespass statute. La. R.S. 14:63(D). The guests were arrested and removed under the critical
infrastructure statute, which does not include such an affirmative defense.

                                                            5
which makes the entire tract (according to the Defendant Landry, dkt. 30-1 at 14), or at least

some unknown portion of it, a critical infrastructure under the Statute. But the landowners intend

to continue to advocate against the fossil fuel industry, including on their property, and to allow

guests to do the same. Dkt. 1, ¶¶ 94-96. Therefore, there is a credible threat that they could be

liable or their guests will again be arrested and charged under that Statute and prosecuted.

Babbit, 442 U.S. at 301-3.

        The cases cited by Defendant Theriot are not to the contrary. Dkt. 31-1 at 5-8. In O’Shea

v. Littleton, plaintiffs did not challenge any statute as unconstitutional, or allege that

unconstitutional criminal statutes were being employed to deter constitutionally protected

conduct; instead, plaintiffs requested injunctive relief for a pattern and practice of racial

discrimination in the criminal legal system, which plaintiffs might be subject to if in the future

they were arrested and prosecuted for violating an unchallenged criminal law, which they did not

intend to do. 414 U.S. 488, 491-6 (1974). Similarly, in City of Los Angeles v. Lyons, the plaintiff

requested injunctive relief for the Los Angeles Police Department’s practice of using

chokeholds, which plaintiff might be subject to if in the future he was stopped again by a police

officer who decided to use a chokehold. 461 U.S. 95, 110 (1983). In contrast, Plaintiffs here

challenge the constitutionality of a statute and its deterrent chilling effect on constitutionally

protected conduct, and they have specifically alleged an intention to engage in conduct that can

be proscribed by the Statute: expressing opposition to pipelines while assembled “upon or in the

premises of” a pipeline. Dkt. 1, ¶¶ 22, 26- 29, 100, 102, 106. The allegations in the complaint

and the exhibits offered by Defendant Landry are evidence that law enforcement has in fact

arbitrarily and discriminatorily applied the Statute against such conduct. Dkt. 1, ¶¶65-76; Dkts.

30-7, 30-15. In that sense, this case is far more like Steffel v. Thompson, in which the Court



                                                   6
found that the plaintiff had standing to challenge a statute as applied to him where he alleged an

intent to engage in conduct that was arguably proscribed by the statute, was threatened with

arrest for engaging in that conduct, and his companion was prosecuted under the statute for the

same conduct. 415 U.S. 452, 459 (1974).

         The carveouts regarding lawful assembly, lawful commercial and recreational activities,

and the rights of ownership in La. R.S. 14:61(D) merely restate “already-existing constitutional

limits on any government activity.” United Food & Commercial Workers Local 99 v. Bennett,

934 F. Supp. 2d 1167, 1207 (D. Ariz. 2013) (savings clause did not cure statute’s serious

overbreadth and vagueness defects). See also, CISPES v. F.B.I., 770 F.2d 468, 474 (5th Cir.

1985) (such clauses “cannot substantively operate to save an otherwise invalid statute, since

[they are] a mere restatement of well-settled constitutional restrictions on the construction of

statutory enactments”). Defendant Landry cites Morrison v. Board of Education of Boyd County

for the general proposition that “in the absence of threats or actual punishment for protected

speech, the presence of the carveout [leaves] plaintiffs without a justiciable injury.” Dkt. 30-1 at

9. However, in Morrison, the Board of Education had not taken any concrete action that gave

rise to a credible threat of prosecution. 521 F.3d 602, 610 (6th Cir. 2008). Here, in just one year,

Defendant Theriot’s deputies have taken concrete action: they have used the Statute in an

arbitrary and discriminatory manner to proscribe assembly of individuals reporting on or

advocating against pipelines on public and private property. Dkt. 1, at ¶¶65-76.4



4
         On page 10 of his brief, Defendant Landry argues that Arrestee Plaintiffs were not arrested for activities
protected by the carveouts, citing to paragraph 11 of the Complaint, but omitting a crucial part of that paragraph:

       There have been more than a dozen arrests of people peacefully protesting and a journalist covering
      the events who were charged with felonies for acts which would have been charged as misdemeanor
      trespass before August 1, 2018 – and only if in fact those arrested did not have permission or a legal
      right to remain on the property in the first place. Dkt. 30-1 at 10.


                                                          7
        Finally, Defendant Theriot argues that Plaintiffs have not satisfied the redressability

prong as it relates to him. Dkt. 31-1 at 4. But Defendant Theriot’s deputies have arbitrarily and

discriminatorily enforced the Statute in St. Martin Parish leading to arrests and criminal charges

that are still pending. Dkt. 1, ¶¶73-76, 80. If charges are accepted, he and his employees may be

witnesses and conduct further investigations. The Landowners have property in St. Martin Parish

where this statute was arbitrarily and discriminatorily enforced, and they fear Defendant

Theriot’s deputies will continue to do so. Dkt. 1, ¶¶66-75, 94-96.

    II. Plaintiffs Arrested and Charged Under the Challenged Law Are Not Barred by the
        Younger Abstention Doctrine.

        Defendants Landry and Duhé concede that Plaintiffs White Hat, Mejía, and Savage have

standing to challenge the law as result of their arrests and pending charges. Dkt. 30-1 at 10

(Landry) (“all Plaintiffs other than Arrestee Plaintiffs should be dismissed”); dkt. 32-1 (Duhé)

(challenging standing of all other plaintiffs and moving to dismiss “Arrestee Plaintiffs” on

Younger abstention grounds). Defendants differ as to whether the Arrestee Plaintiffs’ claims

should proceed in light of the Younger Abstention doctrine.

        Defendants Duhé and Theriot, but not Defendant Landry, wrongly assert that state court

criminal proceedings have begun simply because Plaintiffs were arrested, and that this Court

should abstain. Dkt. 31-1 at 7-9; dkt. 32-1 at 12-15. But there are no pending state court criminal

or judicial proceedings. See Doran v. Salem Inn, Inc., 422 U.S. 922, 925 (1975); Seals v. McBee,

898 F.3d at 591. Plaintiffs White Hat, Meijia, and Savage were arrested over a year ago by

Sheriff Theriot's employees and charges still have not been accepted by District Attorney Duhé's

office. Dkt 1 at ¶¶80, 85-93; see also, dkt. 32-1 at 14-15. Despite this, Defendants Theriot and


But in fact, Arrestee Plaintiffs had permission to be on the 38 acres of property and would have an affirmative
defense to a charge of misdemeanor trespass, La. R.S. 14:63(D), whereas, La. R.S. 14:61 does not contain such a
provision.

                                                        8
Duhé attempt to use Doran v. Salem Inn, Inc., supra, as support for their argument that a state

court proceeding exists. In Doran, the day after a federal lawsuit was filed, a plaintiff was served

with a summons, which, as summonses do, summoned the plaintiff to state court to answer to

charges of violating the ordinance he was challenging in the federal suit. The Supreme Court

held that because state court proceedings had officially begun with respect to that plaintiff and

the federal litigation was in an “embryonic stage,” Younger considerations warranted abstention.

Id. at 929 (the court however allowed remaining plaintiffs’ claims to proceed).

         Theriot and Duhé wrongly assert that the arrests in this matter equate with the summons

issued in Doran. Theriot goes so far as to say that "[t]here can be no meaningful difference

between the service of the summons by the officers in Doran and the arrest by the officers in the

present case" and “[f]unctionally, they are the same thing.” Dkt. 31-1 at 8. But Theriot only

points to La.C.Cr.P. art. 211 as support, which allows for a summons to be issued instead of an

arrest in certain circumstances.5 Defendants ignore the essential nature of what a summons is. As

defined in La. C.Cr.P. art. 208, a summons is “an order in writing, issued and signed by a

magistrate or a peace officer in the name of the state, stating the offense charged and the name of

the alleged offender, and commanding him to appear before the court designated in the summons

at the time and place stated in the summons.” (emphasis added).

         Defendant Landry rightly recognizes that such proceedings have not begun for purposes

of Younger, but wrongly believes that if they ever do commence this Court should abstain. Dkt.

30-1 at 12. However, as Defendant Duhé points out, a federal court may choose not to abstain




5
          The circumstances are: when it is “lawful for a peace officer to arrest a person without a warrant for a
misdemeanor, or for a felony charge of theft or illegal possession of stolen things” when the value is more than $500
but less than $1,000, La.C.Cr.P. art. 211(A); for issuing worthless checks, La.C.Cr.P. Art. 211(b); the offense of
driving without a license when officer determines a valid license exists and is not suspended or revoked, La.C.Cr.P.
Art. 211(C); and in other cases of driving without a license in the officer’s discretion, La.C.Cr.P. Art. 211(D).

                                                         9
when a prosecution is taken in bad faith, i.e. when state officials proceed “without hope of

obtaining a valid conviction.” Dkt. 32-1 at 14-15 citing Perez v. Ledesma, 401 U.S. 82, 85,

(1971). There are numerous allegations in the complaint, with more support in the exhibits

submitted by Defendant Landry, that any prosecution of White Hat, Mejía, and Savage, under

this statute would necessarily be undertaken in bad faith, without the hope of a valid conviction.

See, e.g., Dkt. 1 at ¶ 81-84 (company was illegally trespassing and constructing on the property

and no valid, legal right-of-way when plaintiffs arrested); Dkt. 30-15 (the trespassing pipeline

company was the “authorized person” forbidding others from being on the property).

                                         CONCLUSION

       For the foregoing reasons, the motions to dismiss on the basis of standing and Younger

should be denied.

Date: October 7, 2019                            Respectfully submitted,


                                                 __s/Pamela C. Spees_______________
WILLIAM QUIGLEY                                  PAMELA C. SPEES
La. Bar Roll No. 7769                            La. Bar Roll No. 29679
Professor of Law                                 ASTHA SHARMA POKHAREL
Loyola University College of Law                 (Admitted Pro Hac Vice)
7214 St. Charles Avenue                          Center for Constitutional Rights
New Orleans, LA 70118                            666 Broadway, 7th Floor
Tel. (504) 710-3074                              New York, NY 10012
Fax (504) 861-5440                               Tel and Fax: (212) 614-6431
quigley77@gmail.com                              pspees@ccrjustice.org
                                                 asharmapokharel@ccrjustice.org




                                                10
                                   CERT IFICATE OF SERV ICE

        I hereby certify that on October 7, 2019, a copy of the foregoing was filed with the Clerk of Court
by using the CM/ECF system which will send a notice of electronic filing to all counsel of record unless
indicated otherwise.


                                                      s/Pamela C. Spees
                                                      Pamela C. Spees




                                                    11
